DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Response to Arguments

Claim Rejections - 35 USC § 103

Applicant’s response from 4/25/2022 is acknowledged.  Applicant did not provide any new arguments, but solely checked a box that it is submitting its previous response to the final office action filed March 28, 2022.  The Examiner already addressed this response in an Advisory office from 4/19/2022, and she restates her responses hereto, except that some minor typographic errors are corrected.  Applicant's arguments have been carefully considered, but have not been found to be persuasive.  
Valayannopoulos
With respect to the rejection under 35 USC 103 over Valayannopoulos as a primary reference, it is noted that the use of 3OHB was addressed not only with respect to the primary reference teaching a patient with hypertrophic cardiomyopathy- which Applicant argues is not critical illness myopathy- but also with secondary references teaching the use of 3OHB in critical illness patients.  Of note, Applicant's specification provides that: "[0002] Critical illness is defined as any acute medical condition necessitating vital organ support without which death would be imminent. "  It is noted that the infant in Valayannopoulos was on continuous feeding through a nasogastric tube during the first six months to avoid hypoglycemia due to low glucose intake.  This also indicates that the hypertrophic cardiomyopathy is an acute medical condition necessitating vital organ support, i.e. continual nasogastric feeding with 3-OHB for 6 months, without which death would be imminent, i.e. due to hypoglycemia.  The instant qualifier of Applicant's claims "intensive care patient" solely designates a place, but the critical illness itself is taught by the primary reference, and use of 3OHB in the ICU is further taught by the secondary references.  
As to the effect of 3OHB, Valanoponopoulos expressly teaches assessing the effect of 3OHB on muscle strength at the end of 12 months following treatment.  This suggests that treatment contributed to the muscle strength at the end of treatment, and not that the drug did not act on it, or that the reference did not provide motivation to use it for preventing/ treating muscle weakness.  At any rate, assessing muscle strength as a sequela of cardiomyopathy, and treatment outcome of a drug for it, would have been obvious to a person of skill in the art.
Olpin
With respect to the rejection under 35 USC 103 over Olpin, the Examiner first notes that Applicant has made arguments against the reference individually, when the rejection was done over the references in combination.  Here again, a cardiac arrhythmia resulting in sudden death, such as with acute cardiomyopathy with pericardial effusion, and infant death by 3 months, does disclose critical illness, per Applicant's own definition in the specification in [0002].  The Examiner's comments are further incorporated with respect to the secondary references from above.
It is further noted that since the same compound 3OHB is used in critically ill patients it will have the same effect on ameliorating or preventing muscle weakness, as per Applicant's amended claims.
In view of Applicant’s claim amendments, modified rejections have been made below, which further render Applicant’s arguments moot.  Claims 1-6 and 10 are pending, and have been examined herewith to the extent of Applicant’s elected species.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Valayannopoulos et al., Successful Treatment of Severe Cardiomyopathy in Glycogen Storage Disease Type III With d,l-3-Hydroxybutyrate, Ketogenic and High-Protein Diet, Pediatric Research, Volume 70(6), December 2011, pp 638-641 (“Valayannopoulos”, of record), and further in view of Dalkeith et al., The use of 3-hydroxybutyrate in patients with fat oxidation disorders, Journal of Inherited Metabolic Disease, (September 2013) Vol. 36, No. 2, Supp. SUPPL. 1, pp. S94. Abstract Number: W-013 (“Dalkeith”, of record), Luethi et al, Prevalence of ketosis, ketonuria, and ketoacidosis during liberal glycemic control in critically ill patients with diabetes: an observational study, Critical Care (2016) 20:297 (“Luethi”), and Aune et al., BMI and all cause mortality: systematic review and non-linear dose-response meta-analysis of 230 cohort studies with 3.74 million deaths among 30.3 million participants, BMJ May 4 2016;353:i2156 (“Aune”, of record).
Valayannopoulos discloses successful treatment of hypertrophic cardiomyopathy (which one of skill in the art would know to be a critical illness myopathy) in an infant boy with glycogen storage disease (GSD) with d,l-3-Hydroxybutyrate (“3OHB”).  It describes that his sister, also with cardiopathy, had died on a conventional diet, and that the boy was started instead on a diet, which introduced d,l-3-hydroxybutyrate as an alternative energy substrate for the heart.  (p. 638-9).
“We used continuous feeding through a nasogastric tube during the 6 first months to avoid hypoglycemia due to the low-glucose intake. From mo 7, we introduced oral feedings, and by mo 12, the child received four meals and a night feeding.  3OHB was started at the dose of 400 mg/kg/d, given every 3 h as previously reported (7). Figure 1 displays the diet modifications during the study in carbohydrate, lipid, and protein intake expressed in % of the total energy intake (TEI) during the 24 mo of the trial, and the progressive increase of the 3OHB dose up to 800 mg/kg/d. The carbohydrate intake was dramatically reduced from 65 to 20% of the TEI (4 g/kg/d), whereas the lipid and protein intake were increased to 65% (6 g/kg/d) and 15% (3 g/kg/d) respectively.” (p. 640).  This specifically discloses the dosing regimen/ amounts of Applicant’s claims 2-4.  Since moles= g/ M.W., and the M.W. of 3OHB is 104.1045, this corresponds to 3.82 mmoles/kg/day- 7.69 mmoles/kg/day, and further corresponds to the specific dosing regimen of Applicant’s claims 5 and 7.
Applicant has now amended the claims to recite that the administering is “to a critically ill intensive care patient”.  Of note, Applicant's specification provides that: "[0002] Critical illness is defined as any acute medical condition necessitating vital organ support without which death would be imminent. "  It is noted that the infant in Valayannopoulos was on continuous feeding through a nasogastric tube during the first six months to avoid hypoglycemia due to low glucose intake.  This also indicates that the hypertrophic cardiomyopathy is an acute medical condition necessitating vital organ support, i.e. continual nasogastric feeding with 3-OHB for 6 months, without which death would be imminent, i.e. due to hypoglycemia.  The instant qualifier of Applicant's claims, that it be in an "intensive care patient" solely designates a place, but the critical illness itself is taught by the primary reference, and use of 3OHB in the ICU is further taught by the secondary references below.  
As to the effect of 3OHB on muscle weakness, Valanoponopoulos expressly teaches assessing the effect of 3OHB on muscle strength at the end of 12 months following treatment.  This suggests that treatment contributed to the muscle strength at the end of treatment (and not, as Applicant has argued, that the drug did not act on it, or that the reference did not provide motivation to use it for preventing/ treating muscle weakness.  At any rate, assessing muscle strength as a sequela of cardiomyopathy, and treatment outcome of a drug for it, would have been obvious to a person of skill in the art.  A person of skill would have been motivated to do so because in view of the explicit teaching of Valanoponopoulos, which did it, but also because a measure of improvement of cardiomyopathy, literally meaning pathology of cardiac muscle, is to assess improvement of the pathology of cardiac muscle, which clinically presents as muscle weakness.
Further with respect to the amendment of administering “to a critically ill intensive care patient”.  So, the issue presented is whether the person of skill in the art before the effective filing date would have extended the findings of Valayannopoulos to an ICU patient.  Several references below indicate additional reasons to have done so.
-Dalkeith, previously of record in the section of other relevant art at the end of the office action, provides the following disclosure:
 “Severe fat-oxidation disorders are associated with catastrophic illnesses including encephalopathy, liver dysfunction, rhabdomyolysis, and cardiac dysfunction. Insufficient ketone-body synthesis may be a contributing factor.
Seven patients were treated with supplemental D-L-3-hydroxybutyrate (300–900mg/kg/day). Five commenced therapy in ICU. Underlying diagnoses included multiple acyl-CoA-dehydrogenase deficiency (MADD) (n=4), HMG CoA-Lyase deficiency (n=2) and carnitine-acylcarnitine translocase deficiency (n=1).
Patients with MADD commenced treatment at 7 days (for hyperammonaemic encephalopathy), 3 months (following cardiac arrest), 5 months (for heart failure) and 5 months (for profound skeletal myopathy). All survived initial therapy but the first two died at 9 and 13 months, respectively, following recurrent acute life-threatening episodes. One patient with HMG CoA-Lyase deficiency commenced treatment empirically aged 3 months; the other at 16 years following acute encephalopathy, liver dysfunction and hyperammonaemia. Despite cerebellar tonsillar herniation, the only sequelae was cortical blindness. The patient with carnitine-acylcarnitine translocase deficiency presented with neonatal hypoglycaemic hyperammonaemic encephalopathy with seizures and cardiac dysfunction (fractional shortening 13%). Ninety-six hours of enteral ketones and intravenous dextrose led to complete resolution of cardiac findings. She had normal development at 3 years with improved brain MRI.
Therapeutic use of ketones in hypo-ketotic disorders may resolve acute multi-organ dysfunction before institution of definitive therapy.”
(emphasis added)
-Luethi is a study aimed at assessing the prevalence of ketosis, ketonuria and
ketoacidosis in critically ill diabetic patients treated in accordance with a liberal glycemic control protocol.  Luethi performed a prospective observational cohort study of 60 critically ill diabetic patients with blood and/or urine ketone bodies tested in ICU. Luethi measured quantitative bedside blood 3-beta-hydroxybutyrate (β-OHB) and semi-quantitative urine ketones on ICU admission and daily during ICU stay, for a maximum of 10 consecutive days. (Abstract)
In the section “Implications of study findings”, Luethi discloses: “The clinical relevance of ketosis in ICU patients remains unclear as recent studies suggest that β-OHB could have anti-inflammatory effects by inhibiting interleukin (IL)-1β and IL-18 production [28]. In addition, ketone bodies provide important energy source for vital organs not only during starvation but also during stress-induced insulin resistance. Ketogenesis could, therefore, be an adaptive and protective response to critical illness.” (p. 9, emphasis added).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Valayannopoulos, Dalkeith and Luethi in order to practice Applicant’s claimed invention with a reasonable expectation of success.  Motivation to do so is found in Valayannopoulos, which discloses treating a critical illness myopathy with 3OHB.  The skilled artisan would have been motivated to do so because 3OHB, as both Dalkeith and Luethi, had already been administered to ICU patients for resolving acute multi-organ dysfunction before institution of definitive therapy (Dalkeith), and for further benefits, such anti-inflammatory effects by inhibiting interleukin (IL)-1β and IL-18 production, and providing and important energy source for vital organs not only during starvation but also during stress-induced insulin resistance, and thus serving as an adaptive and protective response to critical illness.” (Luethi).
Valayannopoulos does not explicitly disclose the patient’s BMI.  As it is just months infant, and not stated to have any obesity, and since the infant is receiving nutrition, based on the disclosure of Valayannopoulos alone a person of skill in the art would have been able to tell that this infant has a BMI under 24.9, per Applicant’s claim 10.
Aune relates to BMI guidelines, and specifies that BMI within the normal range is 18.5-24.9. (p. 11).
Accordingly, it would have obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the disclosure of , Valayannopoulos, Dalkeith, Luethi, and Aune with a reasonable expectation of success, in order to determine the infant’s BMI to be below 24.9, i.e. normal or less than normal, by converting the patient’s weight and body fat into a BMI number based on the disclosure of Aune.  The skilled artisan would have been motivated to do so because BMI, in an addition to weight, is a well-established standard for determining weight.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olpin, Implications of impaired ketogenesis in fatty acid oxidation disorders, Prostaglandins, Leukotrienes and Essential Fatty Acids, (2004), 70(3), 293-308 (“Olpin”, of record), and further in view of Valayannopoulos et al., Successful Treatment of Severe Cardiomyopathy in Glycogen Storage Disease Type III With d,l-3-Hydroxybutyrate, Ketogenic and High-Protein Diet, Pediatric Research, Volume 70(6), December 2011, pp 638-641 (“Valayannopoulos”, of record), Dalkeith et al., The use of 3-hydroxybutyrate in patients with fat oxidation disorders, Journal of Inherited Metabolic Disease, (September 2013) Vol. 36, No. 2, Supp. SUPPL. 1, pp. S94. Abstract Number: W-013 (“Dalkeith”, of record), Luethi et al, Prevalence of ketosis, ketonuria, and ketoacidosis during liberal glycemic control in critically ill patients with diabetes: an observational study, Critical Care (2016) 20:297 (“Luethi”), and Aune et al., BMI and all cause mortality: systematic review and non-linear dose-response meta-analysis of 230 cohort studies with 3.74 million deaths among 30.3 million participants, BMJ May 4 2016;353:i2156 (“Aune”).
Olpin relates to the implications of impaired ketogenesis in fatty acid oxidation disorders, with or without cardiomyopathy, and to the role of 3OHB in treating the same. The fatty acid oxidation disorders would be understood from Olpin to span the spectrum of critical illness myopathy.  “Cardiac arrhythmias resulting in sudden death may be induced by accumulation of long-chain acylcarnitines, which are particularly arrythmogenic and there may be acute cardiomyopathy with pericardial effusion [7]. The second presentation reflects chronic impairment of muscle function with myopathy and/or cardiomyopathy, which can be either hypertrophic or dilated.” (p. 295, col. 1).  “Carnitine acylcarnitine translocase deficiency (CAT) . . . Virtually all neonates presenting in this way show cardiac involvement, usually as cardiomyopathy with some degree of disturbance of normal cardiac rhythm, ranging from tachycardia to complete heart block. Most patients have died before the age of three months, often within the neonatal period. However, a few patients have survived longer as a result of early detection and careful management, generally succumbing in the medium term to skeletal myopathy and cardiomyopathy.” (p. 295, col. 1).  
Olpin recites the following rationale for use of 3OHB in fatty acid oxidation disorders.  “Studies in perfused rat hearts suggest that infusion of 3-hydroxybutyrate in the presence of glucose and insulin significantly increased the efficiency of cardiac hydraulic work [93], [94]. The liver is unable to utilize ketones as an energy source. Rat brain uses both d-3-hydroxybutyrate and l-3-hydroxybutyrate for synthesis of lipids, making it particularly useful in the restoration of myelination [95]. It was felt that the use of d,l-3-hydroxybutyrate in patients with these severe defects, might improve metabolic control and prevent the development of cardiomyopathy, with the possibility of additional benefits for myelination.” (p. 302, col. 2- p. 303, col. 3).  
Olpin further discloses a patient trial of 3OHB in a 5.8 year old girl with moderately severe multiple acyl-CoA dehydrogenase deficiency (MADD), whose younger sibling had died on conventional dietary management only.  Olpin discloses that in this patient, 3OHB was introduced as a novel adjunct to therapy.  (p. 303, col. 1).  “A continuous over-night feed and 2 hourly daytime feeds were introduced with some improvements in metabolic control. However, at 14 months d,l-3-hydroxybutyrate was introduced in an attempt to improve her metabolic control (Table 3) and she continues with this to date.” (p. 303, col. 2).
Olpin discloses the amount of 3OHB, as percent of daily calorie requirements.  “d,l-3-Hydroxybutyrate is added as the sodium salt to all nasogastric (NG) feeds and currently supplies 10% of daily calorie requirements.” (p. 303, col. 2).  
Olpin further discloses the amount of 3OHB administered in feed as 1, 2, 4 and 8 g/day. (Table 3).  
There is no disclosure of the patient’s weight, so it cannot be calculated how these units convert to Applicant’s claimed doses of g/kg and mmol/kg per se.  But such amounts in g/kg and mmol/kg are fully optimizable, as well further disclosed in the art.
Applicant has now amended the claims to recite that the administering is “to a critically ill intensive care patient”.  Of note, Applicant's specification provides that: "[0002] Critical illness is defined as any acute medical condition necessitating vital organ support without which death would be imminent. "  In Olpin, a cardiac arrhythmia resulting in sudden death, such as with acute cardiomyopathy with pericardial effusion, and infant death by 3 months, does disclose critical illness, per Applicant's own definition in the specification in [0002].  
It is further noted that since the same compound 3OHB is used in critically ill patients it will have the same effect on ameliorating or preventing muscle weakness, as per Applicant's amended claims.
Valayannopoulos discloses successful treatment of hypertrophic cardiomyopathy (which one of skill in the art would know to be a critical illness myopathy) in an infant boy with glycogen storage disease (GSD) with d,l-3-Hydroxybutyrate.  It describes that his sister, also with cardiopathy, had died on a conventional diet, and that the boy was started instead on a diet, which introduced d,l-3-hydroxybutyrate as an alternative energy substrate for the heart.  (p. 638-9).
“We used continuous feeding through a nasogastric tube during the 6 first months to avoid hypoglycemia due to the low-glucose intake. From mo 7, we introduced oral feedings, and by mo 12, the child received four meals and a night feeding.  3OHB was started at the dose of 400 mg/kg/d, given every 3 h as previously reported (7). Figure 1 displays the diet modifications during the study in carbohydrate, lipid, and protein intake expressed in % of the total energy intake (TEI) during the 24 mo of the trial, and the progressive increase of the 3OHB dose up to 800 mg/kg/d. The carbohydrate intake was dramatically reduced from 65 to 20% of the TEI (4 g/kg/d), whereas the lipid and protein intake were increased to 65% (6 g/kg/d) and 15% (3 g/kg/d) respectively.” (p. 640).  This specifically discloses the dosing regimen/ amounts of Applicant’s claims 2-4.  Since moles= g/ M.W., and the M.W. of 3OHB is 104.1045, this corresponds to 3.82 mmoles/kg/day- 7.69 mmoles/kg/day, and further corresponds to the specific dosing regimen of Applicant’s claims 5 and 7.
It is noted that the infant in Valayannopoulos was on continuous feeding through a nasogastric tube during the first six months to avoid hypoglycemia due to low glucose intake.  This also indicates that the hypertrophic cardiomyopathy is an acute medical condition necessitating vital organ support, i.e. continual nasogastric feeding with 3-OHB for 6 months, without which death would be imminent, i.e. due to hypoglycemia.  The instant qualifier of Applicant's claims, that it be in an "intensive care patient" solely designates a place, but the critical illness itself is taught by the primary reference, and use of 3OHB in the ICU is further taught by the secondary references below.  
As to the effect of 3OHB on muscle weakness, Valanoponopoulos expressly teaches assessing the effect of 3OHB on muscle strength at the end of 12 months following treatment.  This suggests that treatment contributed to the muscle strength at the end of treatment (and not, as Applicant has argued, that the drug did not act on it, or that the reference did not provide motivation to use it for preventing/ treating muscle weakness.  At any rate, assessing muscle strength as a sequela of cardiomyopathy, and treatment outcome of a drug for it, would have been obvious to a person of skill in the art.  A person of skill would have been motivated to do so because in view of the explicit teaching of Valanoponopoulos, which did it, but also because a measure of improvement of cardiomyopathy, literally meaning pathology of cardiac muscle, is to assess improvement of the pathology of cardiac muscle, which clinically presents as muscle weakness.
With respect to the amendment of administering is “to a critically ill intensive care patient”, the issue presented is whether the person of skill in the art before the effective filing date would have extended the findings of Olpin and Valayannopoulos to an ICU patient.  Several references below indicate additional reasons to have done so.
-Dalkeith, previously of record in the section of other relevant art at the end of the office action, provides the following disclosure:
 “Severe fat-oxidation disorders are associated with catastrophic illnesses including encephalopathy, liver dysfunction, rhabdomyolysis, and cardiac dysfunction. Insufficient ketone-body synthesis may be a contributing factor.
Seven patients were treated with supplemental D-L-3-hydroxybutyrate (300–900mg/kg/day). Five commenced therapy in ICU. Underlying diagnoses included multiple acyl-CoA-dehydrogenase deficiency (MADD) (n=4), HMG CoA-Lyase deficiency (n=2) and carnitine-acylcarnitine translocase deficiency (n=1).
Patients with MADD commenced treatment at 7 days (for hyperammonaemic encephalopathy), 3 months (following cardiac arrest), 5 months (for heart failure) and 5 months (for profound skeletal myopathy). All survived initial therapy but the first two died at 9 and 13 months, respectively, following recurrent acute life-threatening episodes. One patient with HMG CoA-Lyase deficiency commenced treatment empirically aged 3 months; the other at 16 years following acute encephalopathy, liver dysfunction and hyperammonaemia. Despite cerebellar tonsillar herniation, the only sequelae was cortical blindness. The patient with carnitine-acylcarnitine translocase deficiency presented with neonatal hypoglycaemic hyperammonaemic encephalopathy with seizures and cardiac dysfunction (fractional shortening 13%). Ninety-six hours of enteral ketones and intravenous dextrose led to complete resolution of cardiac findings. She had normal development at 3 years with improved brain MRI.
Therapeutic use of ketones in hypo-ketotic disorders may resolve acute multi-organ dysfunction before institution of definitive therapy.”
(emphasis added)
-Luethi is a study aimed at assessing the prevalence of ketosis, ketonuria and
ketoacidosis in critically ill diabetic patients treated in accordance with a liberal glycemic control protocol.  Luethi performed a prospective observational cohort study of 60 critically ill diabetic patients with blood and/or urine ketone bodies tested in ICU. Luethi measured quantitative bedside blood 3-beta-hydroxybutyrate (β-OHB) and semi-quantitative urine ketones on ICU admission and daily during ICU stay, for a maximum of 10 consecutive days. (Abstract)
In the section “Implications of study findings”, Luethi discloses: “The clinical relevance of ketosis in ICU patients remains unclear as recent studies suggest that β-OHB could have anti-inflammatory effects by inhibiting interleukin (IL)-1β and IL-18 production [28]. In addition, ketone bodies provide important energy source for vital organs not only during starvation but also during stress-induced insulin resistance. Ketogenesis could, therefore, be an adaptive and protective response to critical illness.” (p. 9, emphasis added).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Olpin, Valayannopoulos, Dalkeith and Luethi in order to practice Applicant’s claimed invention with a reasonable expectation of success.  Motivation to do so is found in both Olpin and Valayannopoulos, which discloses treating critical illness myopathies with 3OHB.  The skilled artisan would have been motivated to do so because 3OHB, as both Dalkeith and Luethi, had already been administered to ICU patients for resolving acute multi-organ dysfunction before institution of definitive therapy (Dalkeith), and for further benefits, such anti-inflammatory effects by inhibiting interleukin (IL)-1β and IL-18 production, and providing and important energy source for vital organs not only during starvation but also during stress-induced insulin resistance, and thus serving as an adaptive and protective response to critical illness.” (Luethi).
Olpin does not explicitly disclose the patient’s BMI, per Applicant’s claim 10.  In Valayannopoulos, as it is just months infant, and not stated to have any obesity, and since the infant is receiving nutrition, based on the disclosure of Valayannopoulos alone a person of skill in the art would have been able to tell that this infant has a BMI under 24.9, per Applicant’s claim 10.
Even claim 10 is not rendered obvious in view of Valayannopoulos alone, it is further rendered obvious over Aune.  Aune relates to BMI guidelines, and specifies that BMI within the normal range is 18.5-24.9. (p. 11).  
Accordingly, it would have obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the disclosure of Olpin, Valayannopoulos, Dalkeith, Luethi and Aune with a reasonable expectation of success, in order to determine the two infants’ of Olpin and Valayannopoulos BMI to be below 24.9, i.e. normal or less than normal, by converting the patient’s weight and body fat into a BMI number based on the disclosure of Aune.  The skilled artisan would have been motivated to do so because BMI, in an addition to weight, is a well-established standard for determining weight.


				Other relevant art

The Examiner also restates for the record the following cumulative art.

-STN document No. 2015188159, 15 July 2015 (of record)

L83  ANSWER 58 OF 70  EMBASE  COPYRIGHT (c) 2020 Elsevier B.V. All rights
     reserved on STN 
AN   2015188159  EMBASE   Full-text
DN   605099870
TI   Orphan drugs in development for long-chain fatty acid oxidation disorders:
     Challenges and progress.
AUPB Sun, Angela; Merritt, J. Lawrence (correspondence)
AU   Sun, Angela; Merritt, J. Lawrence (correspondence)
CS   Department of Pediatrics, University of Washington, Seattle, WA, United
     States. lawrence.merritt@seattlechildrens
AU   Merritt, J. Lawrence (correspondence)
CS   Seattle Children's Hospital, Biochemical Genetics, MB.8.632 4800 Sand
     Point Way NE, Seattle, WA, 98105, United States. 
SO   Orphan Drugs: Research and Reviews, (28 Apr 2015) Vol. 5, pp. 33-40. arn.
     A001.
     Refs: 70
     E-ISSN: 2230-6161
DOI  10.2147/ODRR.S63061
PB   Dove Medical Press Ltd., PO Box 300-008, Albany, Auckland, New Zealand.
CY   New Zealand
DT   Journal; General Review; (Review)
FS   Intellectual Indexing
     037     Drug Literature Index
     006     Internal Medicine
LA   English
SL   English
ED   Entered Embase: 15 Jul 2015
     Last Updated on Embase: 15 Jul 2015
     First Entered Embase or Embase Alert: 14 Jul 2015
AB   Fatty acid oxidation disorders are inborn errors of metabolism resulting
     in failure of β-oxidation within or transport of fatty acids into the
     mitochondria.  The long-chain fatty acid oxidation disorders are
     characterized by variable presentations ranging from newborn
     cardiomyopathy, to infantile hypoketotic hypoglycemia resulting from
     liver involvement, to skeletal myopathy often resulting in
     rhabdomyolysis in adolescents and adults.  Treatments for these long-chain
     fatty acid oxidation disorders have typically focused upon avoidance of
     fasting with dietary fat restriction and medium-chain triglyceride
     supplementation.  These treatments have resulted in only a partial
     response with improvements in hypoglycemia, reduction in frequency of
     rhabdomyolysis, and improvement in cardiomyopathy with early therapy,
     but significant risk remains.  Recent advances in therapies for long-chain
     fatty acid oxidation disorders are reviewed in this article.  These
     include sodium D,L-3-hydroxybutyrate, triheptanoin, gene therapy, and
     bezafibrates.  Sodium D,L-3-hydroxybutyrate has shown clinical effect,
     with improvements in muscle tone, neurological abnormalities, and some
     cases of cardiomyopathy and leukodystrophy.  Triheptanoin has been used
     as an alternative medium-chain triglyceride in a number of fatty acid
     oxidation disorders and has shown promising findings in the treatment of
     cardiomyopathy and hypoglycemia.  However, it does not significantly
     reduce episodes of rhabdomyolysis.  Gene therapy has been shown to improve
     acylcarnitine levels in very-long-chain acyl-coenzyme A dehydrogenase
     deficiency mouse models, with preservation of glucose levels.
     Bezafibrates have shown improvements in acylcarnitine concentrations in
     fibroblast studies, but clinical observations have not demonstrated
     consistent effects.  Together, these treatments have shown some
     improvements in individual case reports, but there is still a significant
     need for randomized controlled trials to investigate these therapies,
     given the ongoing need for improved treatments in these disorders.
CT   Medical Descriptors: 
     cardiomyopathy: DT, drug therapy; 3 hydroxybutyric acid
     cardiomyopathy: DT, drug therapy; triheptanoin
     carnitine acylcarnitine translocase deficiency
     carnitine palmitoyltransferase II deficiency
     carnitine palmitoyltransferase type 1 deficiency
     diet restriction
     fatty acid oxidation disorder: DT, drug therapy
     *fatty acid oxidation disorder
     fatty acid oxidation disorder: DT, drug therapy; 3 hydroxybutyric acid
     fatty acid oxidation disorder: DT, drug therapy; bezafibrate
     fatty acid oxidation disorder: DT, drug therapy; parvovirus vector
     fatty acid oxidation disorder: DT, drug therapy; triheptanoin
     gene mutation
     gene therapy
     genetic screening
     human
     hyperlipidemia: DT, drug therapy; bezafibrate
     hypoglycemia: DT, drug therapy; triheptanoin
     leukodystrophy: DT, drug therapy; 3 hydroxybutyric acid
     *metabolic disorder: DT, drug therapy
     metabolic disorder: DT, drug therapy; 3 hydroxybutyric acid
     metabolic disorder: DT, drug therapy; bezafibrate
     metabolic disorder: DT, drug therapy; parvovirus vector
     metabolic disorder: DT, drug therapy; triheptanoin
     multiple acyl CoA dehydrogenase deficiency: DT, drug therapy; riboflavin
     muscle tone
     neurologic disease: DT, drug therapy; 3 hydroxybutyric acid
     phase 2 clinical trial (topic)
     protein deficiency
     randomized controlled trial (topic)
     Review
     rhabdomyolysis
     trifunctional protein deficiency
     very long chain acyl coa dehydrogenase deficiency
CT   Drug Descriptors: 
     3 hydroxybutyric acid: DT, drug therapy; cardiomyopathy
     3 hydroxybutyric acid: DT, drug therapy; fatty acid oxidation disorder
     3 hydroxybutyric acid: DT, drug therapy; leukodystrophy
     3 hydroxybutyric acid: DT, drug therapy; metabolic disorder
     3 hydroxybutyric acid: DT, drug therapy; neurologic disease
     acylcarnitine: EC, endogenous compound
     bezafibrate: DT, drug therapy; fatty acid oxidation disorder
     bezafibrate: DT, drug therapy; hyperlipidemia
     bezafibrate: DT, drug therapy; metabolic disorder
     carnitine palmitoyltransferase: EC, endogenous compound
     long chain 3 hydroxyacyl coenzyme A dehydrogenase: EC, endogenous compound
     long chain acyl coenzyme A dehydrogenase: EC, endogenous compound
     *long chain fatty acid
     medium chain triacylglycerol
     *orphan drug
     parvovirus vector: DT, drug therapy; fatty acid oxidation disorder
     parvovirus vector: DT, drug therapy; metabolic disorder
     riboflavin: DT, drug therapy; multiple acyl CoA dehydrogenase deficiency
     triheptanoin: DT, drug therapy; cardiomyopathy
     triheptanoin: DT, drug therapy; fatty acid oxidation disorder
     triheptanoin: DT, drug therapy; hypoglycemia
     triheptanoin: DT, drug therapy; metabolic disorder
ST   3-hydroxybutyrate; Bezafibrate; Fatty acid oxidation disorders; Gene
     therapy; Triheptanoin
RN   (3 hydroxybutyric acid) 300-85-6; (bezafibrate) 41859-67-0;
     (carnitine palmitoyltransferase) 9068-41-1; (long chain 3 hydroxyacyl
     coenzyme A dehydrogenase) 84177-52-6; (long chain acyl coenzyme A
     dehydrogenase) 59536-74-2; (riboflavin) 83-88-5; (triheptanoin) 620-67-7
CN   (carnitine palmitoyltransferase) EC 2.3.1.21; (long chain 3 hydroxyacyl
     coenzyme A dehydrogenase) EC 1.1.1.211; (long chain acyl coenzyme A
     dehydrogenase) EC 1.3.99.13


Rijt et al., P-251, Journal of Inherited Metabolic Disease, volume 37, pages 27–185 (2014) (of record)

    PNG
    media_image1.png
    434
    349
    media_image1.png
    Greyscale


-Beylot et al., Metabolic effects of a D-β-hydroxybutyrate infusion in septic patients, Critical Care Medicine: July 1994 - Volume 22 - Issue 7 - p 1091-1098


    PNG
    media_image2.png
    470
    322
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627